Title: To John Adams from Herman Heyman’s Sons, 22 February 1783
From: Sons, Herman Heyman’s
To: Adams, John


Sir
Bremen the 22 February 1783

It is with the greatest Satisfaction that we Obser. by the Publik papers the Declaration of Independence from Great Brittan to the United States, a Situation which we have heartely wished to the Latter for many years past, and by which means our Country will be now abel to enter in the most Friendly & Advantageous Alliance with the same.
To Convince the United States from our Wishes to accept the first Opportunity to enter in Connection with them we purchased a Vessell and made and Expedition of the Products of our Country by the same in the Latter end of last year for Nord America, and such is now quite Compleated so that the Vessell will Sail by the first fair Wind; our Partners in this Speculation are Mr Henry Talla & Mr Arnold Delius of our Place; the Latter is going along with the Cargo in the Rank as Supper Cargo; but at his arrival he’ll make some Stay in Nord America, to establish if possibel an uninterrupted traid between the United States and our Place; which will be Caried on under the Firm of Heymans Talla Delius & Co., our First intention has been to send the Vessell to St Thomas to Sell that part of her Cargo which Consisted of Provisions, and not answered so Well in Nord America, and to take an opportunity to proceed with the Remainding to Philadelphia or Boston, but now the Declaration of Independency & the Prelimenares of Peace beeing signed from great Brittan; made a material alteration in the Destination of the Vessell, and we are Determened to send it now Direct to Nord America.
We conceive that our Reception in a Country which never had any Direct Dealing with our part of the World might at first be some what Cool, and traid not be Carried on in such a Spirit and Confidance as Merchands which have been all ready in Connection before; we should therefore be infinitly Obliged to your Exelency to favor us with some Letters of Introduction & Recommandations as well to the First houses in the most principal traiding Places of the United States, as likewise to the Congress or Regency of the same; it would be against Delicacy to say you much of the Security of our House, but we may say without Vanity that it is of the first Rank at our Place so the other two Interested Gentlemen above mentioned enjoy likewise the first Credit, may we still take the Liberty to beg of you the favor to address yourselfs by Messrs Fiezeau Grand & Co Messrs Hope & Co & Messrs Luden & Co at Amsterdam Messrs Girardot Haller & Co Messr Cottin fils & Jauge at Paris; and you’ll get Convinced that you Introduce People to your Good Country, which honesty & Good Caracter as well theyr Security intitles them to receive the best Reception in the United States; we formerly Received at our house alone every Year 5 or 6 Cargos of Rice & 3 of Tobacco as the Products of Nord America by way of England, and our Port at least Imported of the first 20 and of the Latter about 15 Cargos.
Youll excuse our Liberty to trouble you with the present, but the assurance of your Patriotism & Uninterrupted Zeal for your Country, makes us flatter ourselfs that you’ll take such in the Light, that our Sincere Wishes and our only Views are to make both our Countries become in mutual Avantageous and the most Amicabel Connections, we are Convinced that it lays in your power to promote such, and to procure us and our City all such Benefices or Emoluments, which are granted to other Powers, may we there fore Request from you these assistances, and that you will favor us with such Letters as Necessary to fullfill our most Earnest Wishes, in Particular that to Congress; that we may receive theyr Protection and enjoy all the Benefice which they grant to other Nations.
We have the Honour to remain with the most Sincerest Regard / Sir / Your most Obedt humbe Servts
Herman Heymans sons

Your Speedy answer will infinitly Oblige us